Disney, J., dissenting: Commissioner v. Flowers, 326 U. S. 465, in my opinion, prescribes for us a concept of a “business home,” at which living expenses, and to which expense of travel from the taxpayer’s actual home, are not deductible under section 23 (a) (1) (A) of the Internal Revenue Code. As I comprehend this concept, it is that there should be allowed only business expenses at such place or in pursuance of business in connection with that place. We had earlier, in fact, it seems to me, recognized that for purposes of the statute “home” means a business location, post or station. See George W. Lindsay, 34 B. T. A. 840, quoting Mort L. Bixler, 5 B. T. A. 1181; William Lee Tracy, 39 B. T. A. 578; and Walter M. Priddy et al., 43 B. T. A. 18. In the instant case, the petitioner set up a business at a considerable distance from his home. This is the same situation as in the Flowers case and it is unaffected, I think, by the fact that he also had a business (not his principal business so far as income is concerned) at his actual home. Moreover, I am unable to distinguish S. M. R. O'Hara, 6 T. C. 841. I therefore dissent. Arundell, Leech, and Hill, JJ., agree with this dissent.